DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/683109 filed on 11/13/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from application 62/233209 filed on 09/25/2015 which is a provisional for application 15/276447 filed on 09/26/2016 from which the current application is a continuation of. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020, 08/07/2020, and 01/14/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liew et al. (US 2004/0249680).

As per independent Claim 1, 
	
Liew teaches a machine-implemented method comprising: 
searching, by a platform, prices for an air flight offered by airlines participating in Global Distribution Systems (GDS) network and by individual airlines (see Liew para. 25-31 where a search for available flights and fares (para. 27) is conducted on a traditional GDS system and independent database/low fare search engine; see figure 3 where the query is entered and figure 4 for the results of the query)
wherein the platform comprises at least two protocols selected from a list consisting of GDS protocol, New Distribution Capability (NDC) protocol, Internet protocol, and Application Program Interface (API) protocol (see Liew para. 1-5 for background of invention, para. 17-22 where the system includes interfacing with low fare search engines and direct suppliers through the internet/legacy host environment and interfacing with GDS systems)
wherein the platform is configured to communicate with the airlines participating in GDS network using the GDS protocol (see Liew para. 30-31 where the default host environment (Worldspan GDS) is used to perform the itinerary search; para. 38 GDS protocols are used if there are contractual obligations, technical obstacles, or flight segments on different carriers; see para. 39-47 where in summary using figure 2A, itineraries may be re-priced through the GDS system (the default host environment) if there is no direct supplier link available for the itinerary)
wherein the platform is configured to communicate with the individual airlines using the NDC protocol, using the Internet protocol, or using the API protocol (see Liew para. 29 where the low-fare search engine is used by converting the customer data into XML format; para. 36-39 where low-fare search engine is considered “outside a traditional GDS environment” and is used to book itineraries on the carrier’s legacy host environment i.e. booking directly with the individual airline; see para. 40-42 and 44-45 “direct supplier link to the air carrier’s legacy host environment” and legacy host environment returning fares to the system module)

As per independent Claim 16, 
A machine-implemented method comprising: 
searching, by a platform, prices for an air flight offered by multiple airlines (see Liew para. 25-31 where a search for available flights and fares (para. 27) is conducted on a traditional GDS system and independent database/low fare search engine; see figure 3 where the query is entered and figure 4 for the results of the query)
wherein the platform comprises at least two protocols selected from a list consisting of GDS protocol to communicate with airlines participating in GDS network, New Distribution Capability (NDC) protocol to communicate with individual airlines configured with NDC protocol, Internet 
wherein the search comprises communicating with the multiple airlines using the at least two protocols  (see Liew para. 29 where the low-fare search engine is used by converting the customer data into XML format; para. 36-39 where low-fare search engine is considered “outside a traditional GDS environment” and is used to book itineraries on the carrier’s legacy host environment i.e. booking directly with the individual airline; see para. 40-42 and 44-45 “direct supplier link to the air carrier’s legacy host environment” and legacy host environment returning fares to the system module; see para. 30-31 where the default host environment (Worldspan GDS) is used to perform the itinerary search; para. 38 GDS protocols are used if there are contractual obligations, technical obstacles, or flight segments on different carriers; see para. 39-47 where in summary using figure 2A, itineraries may be re-priced through the GDS system (the default host environment) if there is no direct supplier link available for the itinerary)

As per dependent Claim 2 and Claim 17, 
Liew teaches the method of claim 1 and the method of claim 16.
Liew further teaches:
wherein the price offered by an airline of the individual airlines or of the airlines participating in the GDS network comprises airfare of the air flight and discount offerings for amenities or options from the airline (see Liew figure 3 where after the user buys a flight they may “save up 

As per dependent Claim 3, 
Liew teaches the method of claim 1.
Liew further teaches:
sorting the offered air flights based on a profile of a customer; and presenting the sorted air flights to the customer (see Liew figures 3-4 where depending on the customer’s input into the query (from, to, leave date/time, return date/time, “I need to travel on specific dates”, “my dates are flexible”) on figure 3 and the top of figure 4, on figure 4, the offered flights may be sorted based on lowest price, departure times, and shortest flights given the customer’s selection of the sort option) 

As per dependent Claim 8, 
Liew teaches the method of claim 1.
Liew further teaches:
when the customer accepts a price of the offered prices, directing the customer to the airline having the accepted price, or representing the airline having the accepted price to sell the air flight to the customer (see Liew para. 34-39 Where the customer may select a flight/airfare option which prompts the booking engine to re-price the air request and book the itinerary for the customer in either the GDS or legacy host environment)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liew et al. (US 2004/0249680) in view of non patent literature Westermann (published online on September 6, 2013).

As per independent Claim 9, 
A machine implemented method comprising: 
searching, by a platform, prices for an air flight offered by airlines participating in Global Distribution Systems (GDS) network and by individual airlines (see Liew para. 25-31 where a search for available flights and fares (para. 27) is conducted on a traditional GDS system and independent database/low fare search engine; see figure 3 where the query is entered and figure 4 for the results of the query)
wherein the platform comprises at least two protocols selected from a list consisting of GDS protocol, New Distribution Capability (NDC) protocol, Internet protocol, and Application Program Interface (API) protocol (see Liew para. 1-5 for background of invention, para. 17-22 where the system includes interfacing with low fare search engines and direct suppliers through the internet/legacy host environment and interfacing with GDS systems)
wherein the platform is configured to communicate with first airlines of the individual airlines configured with a protocol using the protocol (see Liew para. 29 where the low-fare search 
wherein at least one of: the platform is configured to communicate with the airlines participating in GDS network using the GDS protocol, the platform is configured to communicate with second airlines of the individual airlines configured with Internet protocol using the Internet protocol, or the platform is configured to communicate with third airlines of the individual airlines configured with API protocol using the API protocol (see Liew para. 30-31 where the default host environment (Worldspan GDS) is used to perform the itinerary search; para. 38 GDS protocols are used if there are contractual obligations, technical obstacles, or flight segments on different carriers; see para. 39-47 where in summary using figure 2A, itineraries may be re-priced through the GDS system (the default host environment) if there is no direct supplier link available for the itinerary)

Liew does not explicitly teach NDC protocol.

Westermann teaches:
NDC protocol (see Westermann pages 565-566 where NDC is an XML based communication standard)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew invention with the Westermann NDC protocol with the motivation 
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of NDC protocol of Westermann for the protocol of Liew. Both protocols are XML based and are used to facilitate flight bookings; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 10, 
Liew/Westermann teaches the method of claim 9.
Liew further teaches:
wherein the price offered by an airline of the individual airlines or of the airlines participating in the GDS network comprises airfare of the air flight and discount offerings for amenities or options from the airline (see Liew figure 3 where after the user buys a flight they may “save up to 70% on leading hotels by selecting the option for “Show hotel deals for this trip”; figure 4 where the airlines offer flights at a variety of airfares)

As per dependent Claim 11, 
Liew/Westermann teaches the method of claim 9.
Liew further teaches:
sorting the offered air flights based on a profile of a customer; and presenting the sorted air flights to the customer (see Liew figures 3-4 where depending on the customer’s input into the query (from, to, leave date/time, return date/time, “I need to travel on specific dates”, “my dates are flexible”) on figure 3 and the top of figure 4, on figure 4, the offered flights may be sorted based on lowest price, departure times, and shortest flights given the customer’s selection of the sort option) 

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liew et al. (US 2004/0249680) as applied to claim 1 and 16 above, further in view of Orttung et al. (US2008/0010100).

As per dependent Claim 6, 
Liew teaches the method of claim 1.
Liew further teaches:
wherein the platform uses an identification when communicating with the airlines participating in the GDS network (see Liew para. 20-24 where the booking engine communicates with the host adaptor modules which convert data into formats required by the GDS; para. 36-41 where the booking engine communicates with the GDS/direct supplier link to re-price the air request for the customer who selected an itinerary) 
Liew does not explicitly teach wherein the platform uses an identification of the customer when communicating with the airlines participating in the GDS network.

Orttung teaches:
wherein the platform uses an identification of the customer when communicating with the airlines (see Orttung para. 21-25 where the user may select a personal or AAA profile when booking their flight)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew invention with the Orttung wherein the platform uses an identification of the customer when communicating with the airlines with the motivation of increasing user convenience and efficiency of flight booking as in para. 24 “the entire transaction is booked as a whole, thus accruing to the user the savings of one multi-leg flight, for example, and the convenience of one set of reservations”. 

As per dependent Claim 7, 
Liew teaches the method of claim 1.
Liew further teaches:
wherein the platform uses an identification when communicating with the airlines participating in the GDS network (see Liew para. 20-24 where the booking engine communicates with the host adaptor modules which convert data into formats required by the GDS; para. 36-41 where the booking engine communicates with the GDS/direct supplier link to re-price the air request for the customer who selected an itinerary) 

Liew does not explicitly teach wherein the platform uses a corporate identification when communicating with the individual airlines.

Orttung teaches:
wherein the platform uses a corporate identification when communicating with the airlines (see Orttung para. 21-25 where the user may select a corporate profile when booking their flight)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew invention with the Orttung wherein the platform uses a corporate identification when communicating with the airlines with the motivation of increasing user convenience and efficiency of flight booking as in para. 24 “the entire transaction is booked as a whole, thus accruing to the user the savings of one multi-leg flight, for example, and the convenience of one set of reservations”. 

As per dependent Claim 20, 
Liew teaches the method of claim 16.
Liew further teaches:
wherein the platform uses an identification when communicating with the airlines participating in the GDS network (see Liew para. 20-24 where the booking engine communicates with the host adaptor modules which convert data into formats required by the GDS; para. 36-41 where the booking engine communicates with the GDS/direct supplier link to re-price the air request for the customer who selected an itinerary) 

Liew does not explicitly teach wherein the platform uses an identification of the customer when communicating with the airlines participating in the GDS network.

Orttung teaches:
wherein the platform uses an identification of the customer when communicating with the airlines (see Orttung para. 21-25 where the user may select a personal or AAA profile when booking their flight)
wherein the platform uses a corporate identification when communicating with the airlines (see Orttung para. 21-25 where the user may select a corporate profile when booking their flight)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew invention with the Orttung wherein the platform uses an identification of the customer when communicating with the airlines, wherein the platform uses a corporate identification when communicating with the airlines with the motivation of increasing user convenience and efficiency of flight booking as in para. 24 “the entire transaction is booked as a whole, thus accruing to the user the savings of one multi-leg flight, for example, and the convenience of one set of reservations”. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liew et al. (US 2004/0249680) in view of non patent literature Westermann (published online on September 6, 2013) as applied to claim 9 above, further in view of Orttung et al. (US2008/0010100).

As per dependent Claim 14, 
Liew/Westermann teaches the method of claim 9.
Liew further teaches:
wherein the platform uses an identification when communicating with the airlines participating in the GDS network (see Liew para. 20-24 where the booking engine communicates with the host adaptor modules which convert data into formats required by the GDS; para. 36-41 where 
Liew/Westermann does not explicitly teach wherein the platform uses an identification of the customer when communicating with the airlines participating in the GDS network.

Orttung teaches:
wherein the platform uses an identification of the customer when communicating with the airlines (see Orttung para. 21-25 where the user may select a personal or AAA profile when booking their flight)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew/Westermann invention with the Orttung wherein the platform uses an identification of the customer when communicating with the airlines with the motivation of increasing user convenience and efficiency of flight booking as in para. 24 “the entire transaction is booked as a whole, thus accruing to the user the savings of one multi-leg flight, for example, and the convenience of one set of reservations”. 

As per dependent Claim 15, 
Liew/Westermann teaches the method of claim 9.
Liew further teaches:
wherein the platform uses an identification when communicating with the airlines participating in the GDS network (see Liew para. 20-24 where the booking engine communicates with the host adaptor modules which convert data into formats required by the GDS; para. 36-41 where 

Liew/Westermann does not explicitly teach wherein the platform uses a corporate identification when communicating with the individual airlines.

Orttung teaches:
wherein the platform uses a corporate identification when communicating with the airlines (see Orttung para. 21-25 where the user may select a corporate profile when booking their flight)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liew/Westermann invention with the Orttung wherein the platform uses a corporate identification when communicating with the airlines with the motivation of increasing user convenience and efficiency of flight booking as in para. 24 “the entire transaction is booked as a whole, thus accruing to the user the savings of one multi-leg flight, for example, and the convenience of one set of reservations”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Anticipation Analysis

Claim 1, 9, and 16 
Instant Claim 1, 9, and 16
Patent Claim 1, 9, and 16
searching, by a platform, prices for an air flight offered by airlines participating in Global Distribution Systems (GDS) network and by individual airlines, wherein the platform comprises at least two protocols selected from a list consisting of GDS protocol, New Distribution Capability (NDC) protocol, Internet protocol, and Application Program Interface (API) protocol, wherein the platform is configured to communicate with the airlines participating in GDS network using the GDS protocol, and wherein the platform is configured to communicate with the individual airlines using the NDC protocol, using the Internet protocol, or using the API protocol
determining, by a platform, a lowest price among offered prices of an air flight selling by agents and by individual airlines, wherein each agent of the agents represents multiple airlines, wherein the platform is configured to communicate with the agents using a first protocol, wherein the platform is configured to communicate with the individual airlines using a second protocol, wherein the second protocol is different from the first protocol, wherein the first protocol comprises New Distribution Capability (NDC) protocol or Global Distribution Systems (GDS) protocol, and wherein the second protocol comprises Internet protocol or Application Program Interface (API) protocol; and negotiating with one of the individual airlines an airline offering the air flight to obtain a matched price, wherein the negotiation occurs after obtaining the offered prices, wherein the matched price is compatible with the lowest price, wherein the matched price is to be offered to customers when the customers contact the platform about the air flight


Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, and 16 of U.S. Patent No. 10510023. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are anticipated by patent claims 1, 9, and 16. 
The application searches for prices for a flight offered by GDS and individual airlines, uses at least two protocols from GDS, NDC, internet, and API, use GDS protocol with GDS network, use API, internet, or NDC with individual airlines. 
The patent determines the lowest price offered by agents and individual airlines, use GDS or NDC protocol with agents, use API or internet with individual airlines, and negotiate with the individual airline. The agents represent multiple airlines and thus under broadest reasonable interpretation may access airline prices through the GDS and are equivalent to the “airlines participating in the GDS network” of the present application. 
Thus, the invention in claims 1, 9, and 16 of the patent is in effect a “species” of the “generic” invention of ‘109 application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 4, 12, and 18
Instant Claims 4, 12, and 18 
Patent Claim 1, 9, and 16
negotiating with an airline of the individual airlines or of the airlines participating in the GDS network to obtain a matched price, wherein the negotiation occurs after obtaining the offered prices, wherein the matched price is compatible with a lowest price of the offered prices; and if the matched price is obtained, offering the matched price to the customer; otherwise, directing the customer to the individual airlines or of the airlines participating in the GDS network with the lowest price
determining, by a platform, a lowest price among offered prices of an air flight selling by agents and by individual airlines, wherein each agent of the agents represents multiple airlines, wherein the platform is configured to communicate with the agents using a first protocol, wherein the platform is configured to communicate with the individual airlines using a second protocol, wherein the second protocol is different from the first protocol, wherein the first protocol comprises New Distribution Capability (NDC) protocol or Global Distribution Systems (GDS) protocol, and wherein the second protocol comprises Internet protocol or Application Program Interface (API) protocol; and negotiating with one of the individual airlines an airline offering the air flight to obtain a matched price, wherein the negotiation occurs after obtaining the offered prices, wherein the matched price is compatible with the lowest price, wherein the matched price is to be offered to customers when the customers contact the platform about the air flight


Claims 4, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, and 16 of U.S. Patent No. 10510023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by patent claims 1, 9, and 16. 
The application negotiates with an individual airline or airline participating in the GDS, negotiates after obtaining offered prices, matched price is compatible with lowest price, and if matched price is obtained offering it to the customer and otherwise directing the customer to the individual airline or airline participating in the GDS.
The patent negotiates with an individual airline, negotiates after obtaining offered prices, matched price is compatible with lowest price, and if matched price is obtained offering it to the customer. 
Thus, the invention in claims 1, 9, and 16 of the patent is in effect a “species” of the “generic” invention of ‘109 application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 5, 13, and 19
Claims 5, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10510023. The claims at issue are identical thus they are not patentably distinct from each other because the claims of the present application are anticipated by patent claim 2. 
Claims 6, 7, 14, 15, and 20
Claims 6, 7, 14, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10510023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by patent claim 8 which states “wherein determining the lowest price is performed by the platform using an identification of the customer when communicating with the agents, and by the platform using a corporate identification when communicating with the individual airlines” and as Examiner stated in the independent claim, the agents represent multiple airlines and thus under broadest reasonable interpretation may access airline prices through the GDS and are equivalent to the “airlines participating in the GDS network” of the present application. 

Obviousness Analysis

Claim 2, 10, and 17
Instant Claims 2, 10, and 17
Patent Claim 2
wherein the price offered by an airline of the individual airlines or of the airlines participating in the GDS network comprises airfare of the air flight and discount offerings for amenities or options from the airline
wherein the matched price offered by the airline includes discount offerings for amenities or options from the airline


Claims 2, 10 and 17 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claim 2 of US Patent 10510023 in view of Liew et al. (US 2004/0249680).

Claim 2 of the patent teaches a matched price offered by the airline includes discount offerings for amenities or options from the airline. Liew teaches the price offered including discount offerings for amenities. See Liew figure 3 where after the user buys a flight they may “save up to 70% on leading hotels by selecting the option for “Show hotel deals for this trip”; figure 4 where the airlines offer flights at a variety of airfares. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method in patent claim 2 to include a price offered since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element but in the very combination itself. That is in the substitution of price offered of Liew for the matched price of the patent. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 3 and 11 
Instant Claims 3 and 11 
Patent Claim 1
sorting the offered air flights based on a profile of a customer; and presenting the sorted air flights to the customer
negotiating with one of the individual airlines to obtain a matched price,
wherein the negotiation occurs after obtaining the offered prices,
wherein the matched price is compatible with the lowest price,
wherein the matched price is to be offered to customers when the customers contact the platform about the air flight


Claims 3 and 11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claim 1 of US Patent 10510023 in view of Liew et al. (US 2004/0249680).

Claim 1 of the patent teaches offering customers a matched price for an air flight. Liew teaches sorting the offered air flights and displaying the sorted flights to the customer. See Liew figures 3-4 where depending on the customer’s input into the query (from, to, leave date/time, return date/time, “I need to travel on specific dates”, “my dates are flexible”) on figure 3 and the top of figure 4, on figure 4, the offered flights may be sorted based on lowest price, departure times, and shortest flights given the customer’s selection of the sort option. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method in patent claim 1 to include sorting the offered air flights based on a profile of a customer; and presenting the sorted air flights to the customer with the motivation of improving user convenience as the flights are sorted to the user’s profile and helps the user narrow down their selection. 


Claim 8 
Instant Claim 8
Patent Claim 3
when the customer accepts a price of the offered prices, directing the customer to the airline having the accepted price, or representing the airline having the accepted price to sell the air flight to the customer
offering the matched price to a customer when the customer contacts the platform about the air flight;
directing the customer to the airline when the customer accepts the offering of the matched price


Claim 8 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claim 3 of US Patent 10510023 in view of Liew et al. (US 2004/0249680).

Claim 3 of the patent teaches a matched price offered and directing the customer to the airline when the customer accepts the price. Liew teaches the price offered. See Liew para. 34-39 Where the customer may select a flight/airfare option which prompts the booking engine to re-price the air request and book the itinerary for the customer in either the GDS or legacy host environment. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method in patent claim 3 to include a price offered since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element but in the very combination itself. That is in the substitution of price offered of Liew for the matched price of the patent. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Current prior art alone or in combination fail to disclose every element of claim 4/12/18. Examiner specifically noting the following limitations as not disclosed in available prior art “negotiating with an airline of the individual airlines or of the airlines participating in the GDS network to obtain a matched price, wherein the negotiation occurs after obtaining the offered prices, wherein the matched price is compatible with a lowest price of the offered prices; and if the matched price is obtained, offering the matched price to the customer; otherwise, directing the customer to the individual airlines or of the airlines participating in the GDS network with the lowest price”
CarsDirect (https://techcrunch.com/2006/10/28/my-carsdirect-experience/) teaches a customer querying for the price of a vehicle from an agent and then attempting to obtain a matched price from the individual car dealerships. However, CarsDirect does not teach the limitations Examiner emphasized above. 
Borenstein (http://faculty.haas.berkeley.edu/borenste/download/ATPCASE1.PDF) teaches adjusting the prices of air flights by individual airlines. However, Borenstein does not teach the limitations Examiner emphasized above.
Barth et al. (US 2005/0262065) teaches obtaining travel itineraries from third party websites, direct supplier connections, and intermediate databases. However, Barth does not teach the limitations Examiner emphasized above.
Stack (WO 00/05666) teaches displaying a product provider and the product provider’s competitor’s prices to a customer who can then request a lower price for a product if the product provider’s price is higher than their competitor’s price. However, Stack does not teach the limitations Examiner emphasized above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628